      Case 2:19-cv-01304-GGG-DPC Document 276 Filed 03/08/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JONATHAN BERTUCCELLI and                                                    CIVIL ACTION
STUDIO 3, INC

VERSUS                                                                      NO: 19-1304

UNIVERSAL STUDIOS LLC, ET AL.                                               SECTION: T (2)

                                              ORDER

        Before the Court is a Motion In Limine to Exclude Irrelevant Financial Information, 1 filed

by Universal City Studios LLC, Universal City Studios Productions LLLP, Blumhouse

Productions, LLC, Tree Falls In The Woods, L.L.C., Anthony “Tony” Robert Gardner, The

Alterian Ghost Factory, Inc., Trick or Treat Studios, and Foe Paw Films, LLC (“Defendants”).

Jonathan Bertuccelli and Studio 3, Inc. (“Plaintiffs”) have filed an opposition. 2 Defendants’

subsequently filed a reply. 3 For the following reasons, the Motion In Limine4 is GRANTED IN

PART as to references at trial to: (1) revenues realized by non-parties; (2) the Louisiana state tax

incentive program; and (3) revenues or expenses generated overseas. The motion is DENIED in

all other respects for the reasons set forth below.

                                         BACKGROUND

        This matter arises from Plaintiffs’ claim seeking damages and injunctive relief for alleged

violations of the Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiff created an expressionist

art image known as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United

States under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs




1
  R. Doc. 151.
2
  R. Doc. 173.
3
  R. Doc. 210.
4
  R. Doc. 151.

                                                  1
      Case 2:19-cv-01304-GGG-DPC Document 276 Filed 03/08/21 Page 2 of 5




allege Defendants’ use of a mask of a cartoonish baby face in the 2017 feature film Happy Death

Day and its sequel, Happy Death Day 2U (“Films”), infringes Plaintiffs’ copyright.

        Defendants request an order excluding references at trial to financial information they

describe as irrelevant or misleading to damages Plaintiffs could recover if liability were

established. Defendants attest that Plaintiffs have “grossly exaggerated” their claims about

potential damages in disregard to the Copyright Act’s profits provision and precedents. 5

Defendants seek an order excluding any reference to the following issues: (1) revenues realized by

non-parties, including exhibitors, streaming services, and profit participants; (2) total revenues or

profits “of the Films,” as opposed to those of individual defendants; (3) profits realized by one

Defendant being ascribed to a different Defendant; (4) treating profit participations and other

contingent compensation as non-deductible expenses; (5) the Louisiana state tax incentive

payment; (6) revenues or expenses generated overseas; (7) any claim the Plaintiffs sustained actual

damages from the alleged infringement. 6

        Plaintiffs refute the information at issue as “irrelevant,” arguing instead that Defendants’

Motion “appears to have a secondary agenda of limiting evidence with which [Defendant] can be

impeached.” 7 Regarding the non-party revenues, Plaintiffs’ propose a vicarious infringement

theory. Plaintiffs further argue that both overseas revenue and the Louisiana state tax incentive

qualify as collectable revenue. Lastly, Plaintiffs allege the “vast majority of the revenue [at issue]

was earned by Universal, and the parties should agree to a logical percentage allocation.”8 Thus,




5
  R. Doc. 151-1 at 2; 17 U.S.C. § 504(b).
6
  Id. at 18-19.
7
  R. Doc. 173-1.
8
  As noted supra, Defendants argue that the individual defendants cannot be held jointly liable. In short, Plaintiffs
must separately identify the gross revenues attributable to the infringement of each Defendant from which it seeks to
recover “profits” under Section 504(b). In doing so, each individual defendant is permitted to establish its own
offsetting expenses and elements of profit, thereby lowering the amount of total recoverable damages. See R. Doc.

                                                         2
      Case 2:19-cv-01304-GGG-DPC Document 276 Filed 03/08/21 Page 3 of 5




Plaintiffs appear to acknowledge Defendants’ argument for the separate accounting of individual

defendants in calculating damages.

        Under the federal rules, “evidence which is not relevant is not admissible.”9 Evidence is

relevant if it has “any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” 10 Relevant evidence may be excluded “if its probative value is substantially outweighed

by a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” 11

        The issue before the Court concerns the calculation for recoverable damages should

Plaintiffs succeed in proving copyright infringement. Plaintiffs seek a wider revenue pool from

which to compile damages, while Defendants’ Motion aims to narrow and specify the revenues

from which damages may be recovered.

        First, Defendants move that evidence regarding non-party revenues must be excluded

because Plaintiffs pleaded claims for direct, not vicarious, infringement. 12 These non-parties

include exhibitors (theaters), streamers, and profit participants. Plaintiffs’ complaint contains eight

separate causes for direct infringement against eight separate defendants. As a secondary claim,

Plaintiffs were required to plead facts supporting the elements of vicarious infringement separately

and properly. 13 The Court finds that Plaintiffs failed to properly plead a separate cause of action

for vicarious infringement, and the profit calculation must remain limited to named Defendants in

this action.




9
  Fed. R. Evid. 402.
10
   Fed. R. Evid. 401.
11
   Fed. R. Evid. 403.
12
   R. Doc. 210 at 4.
13
   Galiano v. Harrah’s Op. Co., 2004 WL 1057552, at &10 (E.D. La. May 10, 2004).

                                                     3
      Case 2:19-cv-01304-GGG-DPC Document 276 Filed 03/08/21 Page 4 of 5




         Two of Defendants’ requests may be analyzed together. 14 Plaintiffs attest that they have

no intention of ascribing profit figures collectively or conflating revenue or expenses of one

defendant with that of another. Plaintiffs also indicate a willingness to find an agreement before

trial regarding percentage allocations to streamline the presentation of evidence. 15 Defendants may

address these issues through objections and proposed jury instructions if the need arises at trial.

Therefore, the Court will deny Defendants’ requests.

         Regarding the Louisiana state tax incentive payment, the Court finds Defendants’ argument

for exclusion persuasive. In the absence of actual damages, copyright plaintiffs may seek revenues

attributable to the infringement. 16 Importantly, though, they may only seek revenues “reasonably

related” to the infringement.17 Thus, the profit provision offers copyright plaintiffs reprieve in the

absence of actual damages by allowing them to identify how an alleged infringement created

revenue. But it does so carefully to ensure legitimacy in calculating recoverable damages. Here,

even if the tax incentive payment were to be labeled a profit because it decreased expenses, it

cannot be one specifically attributable to the copyrighted work at issue. The state offers the

incentive regardless of a film’s content and does so to promote the industry. As a matter of law,

the Court grants the motion with respect to the Louisiana state tax deduction.

         Turning to Defendants’ request to exclude evidence regarding profits generated overseas,

the Court finds that foreign revenues and expenses are beyond the reach of Section 504(b)’s profit

calculating scheme. Both parties have each afforded considerable debate on the merits of

“constructive trust,” a judicial theory dating back to 1939 that has not been widely or often




14
   R. Doc. 151-1 at 18-19 [“2. Total revenues or profits “of the Films,” as opposed to those of individual Defendants;
3. Profits realized by one Defendant being ascribed to different Defendant.”].
15
   R. Doc. 173-1 at 14.
16
   17 U.S.C. § 504(b).
17
   MGE UPS Sys. V. GE Consumer & Indus. Inc., 622 F.3d 361, 367 (5th Cir. 2010).

                                                          4
      Case 2:19-cv-01304-GGG-DPC Document 276 Filed 03/08/21 Page 5 of 5




followed. The Fifth Circuit and the Eastern District of Louisiana have not extended extraterritorial

profit calculations under the Copyright Act. Accordingly, the Court declines to engage “judicial-

speculation-made-law” and instead follow the strong presumption against extraterritoriality absent

express indication by Congress. 18

        Finally, regarding references to actual damages, Defendants contend any claim that

Plaintiffs sustained actual damages from the alleged infringement should be excluded. Plaintiffs’

reply brief does not respond or object to this part of the motion, but instead offers arguments

regarding profit calculation.19 Defendants further attest that Plaintiffs’ expert Gary Rhodes should

be barred from testifying about “any purported actual damages.” 20 The Court will not order the

prohibition of this testimony at this time, however Defendants may raise appropriate objections at

trial and explore this issue further on cross-examination.

                                               CONCLUSION

        Fore the foregoing reasons, IT IS ORDERED that the Motion In Limine to Exclude

Irrelevant Financial Information is GRANTED IN PART as to references at trial to: (1) revenues

realized by non-parties; (2) the Louisiana state tax incentive program; and (3) revenues or expenses

generated overseas. The motion is DENIED in all other respects.

        New Orleans, Louisiana, on this _____
                                         8th day of March, 2021.


                                                                    ________________________________
                                                                         GREG GERARD GUIDRY
                                                                    UNITED STATES DISTRICT JUDGE




18
   Morrison v. National Australia Bank, 561 U.S. 247, 261 (2010).
19
   R. Doc. 173-1.
20
   R. Doc. 151-1 at 17.

                                                        5
